DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM (US 2019/0166703) (filed 2018-11-26).


Regarding claim 1 KIM discloses:
A foldable terminal, comprising: 
a casing assembly (e.g. 100 FIG.1) comprising a first casing and a second casing (e.g. 110, 120 FIG.1); 
a display screen (e.g. 50 FIG.1) coupled with the first casing and the second casing; and 
a foldable mechanism (e.g. 150, 300 FIG.5) comprising a carrier plate (e.g. 150, 330, 360 FIG.5), a first cover plate (e.g. 380 FIG.5), a second cover plate (e.g. 310 FIG.5), a first rotating arm (e.g. 370 FIG.5), and a second rotating arm (e.g. 320 FIG.5), wherein the carrier plate has a first side rotatably coupled with the first cover plate (380 to 360 shown FIG.6) and a second side rotatably coupled with the second cover plate (310 to 330 shown FIG.6), the first casing defines a first sliding groove (e.g. groove into which unlabeled 150 slides into 110 between FIG.9C<933> and FIG.9C<931>) at an end rotatably coupled to one end of the first rotating arm 

Regarding claim 2 KIM discloses:
the foldable mechanism further comprises: 
a first rotating shaft rotatably coupled with the first side of the carrier plate (e.g. 341 FIG.7); 
a second rotating shaft rotatably coupled with the second side of the carrier plate (e.g. 342 FIG.7); 
a third rotating shaft coupled with the carrier plate (e.g. shaft of 352 FIG.7); 
a fourth rotating shaft coupled with the carrier plate (e.g. shaft of 351 FIG.7); 
a first gear (e.g. 341b FIG.7) coupled with the first rotating shaft; 
a second gear (e.g. 342b FIG.7) coupled with the second rotating shaft; 

a fourth gear (e.g. gear of 352 FIG.7) coupled with the fourth rotating shaft; 
the first rotating arm is coupled with the second rotating shaft (shown e.g. FIG.7), and the second rotating arm is coupled with the first rotating shaft (shown e.g. FIG.7); 
the first gear and the fourth gear are respectively engaged with the third gear (shown e.g. FIG.7), and the second gear is engaged with the fourth gear (shown e.g. FIG.7); and 
the first casing is operable to rotate the second gear via the first rotating arm, and the second casing is operable to rotate the first gear via the second rotating arm (indicated e.g. FIG.7).

Regarding claim 3 KIM discloses:
the carrier plate defines a receiving groove (grooves in 330, 360 fitting 320, 370 shown FIG.11, space for 300 in 150 FIG.13), wherein when the foldable terminal is in unfolded status (e.g. the position shown FIG.11), the first rotating arm and the second rotating arm are received in the receiving groove (as shown FIG.11), when the foldable terminal is in folded status, the other end of the first rotating arm coupled with the first casing is far away from a bottom of the receiving groove (e.g. 370 rotated upward shown FIG.7), and the other end of the second rotating arm coupled with the second casing is far away from the bottom of the receiving groove (e.g. 320 rotated upward as shown FIG.7).

Regarding claim 4 KIM discloses:
the carrier plate has a bottom wall (e.g. bottom portion along/between W1 shown FIG.9C), a first side wall (e.g. far wall of 150 FIG.13), a second side wall opposite the first side 

Regarding claim 5 KIM discloses:
the first rotating arm comprises an extension section (e.g. top section of 370 FIG.9A), a bendable section (section with 342 FIG.9A), and a connection section (371 FIG.9A), wherein the extension section, the bendable section, and the connection section are integrally formed (as shown FIG.9A), the bendable section is disposed between the extension section and the connection section (shown FIG.9A), the extension section is coupled with the first casing (via 380 shown FIG.14), and the connection section is coupled with the second side wall (shown FIG.14, also via 151-154 FIG.13), wherein the bottom wall defines a recess communicating with the receiving groove (shown e.g. FIG.13), wherein the recess has a larger sectional curvature than the receiving groove (e.g. 300 fits down into 150 as shown FIG.13), the bendable section 
the second rotating arm comprises an extension section (e.g. top section of 320 FIG.9A), a bendable section (section with 341 FIG.9A), and a connection section (321 FIG.9A), wherein the extension section, the bendable section, and the connection section are integrally formed (shown FIG.9A), the bendable section is disposed between the extension section and the connection section (shown FIG.9A), the extension section is coupled with the second casing (via 310 shown FIG.14), and the connection section is coupled with the first side wall (shown FIG.14, also via 151-154 FIG.13), wherein the bottom wall defines a recess communicating with the receiving groove (shown e.g. FIG.13), wherein the recess has a larger sectional curvature than the receiving groove (e.g. 300 fits down into 150 as shown FIG.13), the bendable section has the same sectional curvature as the receiving groove (320 matching grooves in 330 shown FIG.11), wherein when the foldable terminal is in the unfolded status, the bendable section is received in the recess (shown e.g. FIG.14).

Regarding claim 6 KIM discloses:
the carrier plate further comprises a mounting plate (where 151-154 mount to 150 FIG.13) coupled with the first side wall and the second side wall (shown e.g. FIG.13); and 
the foldable mechanism comprises a first rotating shaft (e.g. 341 FIG.7) rotatably coupled with one end of the mounting plate close to the first side wall (shown e.g. FIG.13) and a second rotating shaft (e.g. 342 FIG.7) rotatably coupled with the other end of the mounting plate close to the second side wall (shown e.g. FIG.13), wherein the first rotating arm is coupled with the 

Regarding claim 7 KIM discloses:
the foldable mechanism further comprises a fixing plate (e.g. top of 330/360 FIG.14, 15 FIG.19) secured to the carrier plate (via e.g. 151-154 FIG.13), and the fixing plate has two opposite side edges (e.g. along 320 and 370 FIG.14 along 110 and 120 FIG.19), wherein one of the two opposite side edges defines a first notch (e.g. notch on far right side of 360 for 370 shown FIG.12, labeled 361/362 on 360 FIG.8, notch along the edge of 110 FIG.16), and the other of the two opposite edges defines a second notch  (notch on near left side of 330 for 320 shown FIG.12, labeled 331/332 on 330 FIG.8, notch along edge of 120 FIG.16), wherein when the foldable terminal is in unfolded status, the fixing plate abuts against the display screen (50 abutting top of 330 along W1 shown FIG.9C, 50 against W1 section of 15(unlabeled) FIG.9C<931>), and when the foldable terminal is in folded status, the fixing plate and the display screen define a gap (gaps at W2 sections of 50 shown FIG.9C), and the one end of the first rotating arm rotatably coupled to the first casing passes through the first notch  (portion of 370 protruding beyond 110 shown FIG.16, described paragraph [0111]), and the one end of the second rotating arm rotatably coupled to the second casing passes through the second notch (portion of 310 protruding beyond 120 shown FIG.16, described paragraph [0110]).

Regarding claim 8 KIM discloses:
the first casing comprises a first support plate (surface of 110 supporting 50 shown FIG.9C) and a first connecting plate (face of  110 attached to 380, FIG.15) secured to the first 
the second casing comprises a second support plate (surface of 120 supporting 50 shown FIG.9C) and a second connecting plate (120 & 320 mirror 110 & 380, FIG.15 paragraph [0142]) secured to the second support plate, 

Regarding claim 9 KIM discloses:
the first casing comprises a first support plate (surface of 110 supporting 50 shown FIG.9C) and a first connecting plate (face of 110 attached to 380, FIG.15) secured to the first support plate (indicated via dotted lines FIG.15), wherein the first connecting plate comprises a first body and a first lug (e.g. screws of 112 paragraph [0141]) integrally formed with the first body; and 
the second casing comprises a second support plate (surface of 120 supporting 50 shown FIG.9C) and a second connecting plate (120 & 320 mirror 110 & 380, FIG.15 paragraph [0142]) 

Regarding claim 10 KIM discloses:
the foldable terminal further comprises a damping assembly (e.g. 302, 321, 371, surfaces of 3417342/370 FIG.9A) coupled with the foldable mechanism, and the foldable mechanism comprises a first rotating shaft (e.g. 341 FIG.6) rotatably coupled with the first side of the carrier plate (e.g. 341 on the 341 side FIG.6) and a second rotating shaft (e.g. 342 FIG.6) rotatably coupled with the second side of the carrier plate (e.g. 342 on the 342 side FIG.6), wherein the first rotating arm is coupled with the second rotating shaft, and the second rotating arm is coupled with the first rotating shaft (as shown e.g. FIG.7); 
the damping assembly comprises an elastic member (e.g. 302 FIG.5), a movable cam (e.g. 321, 371 along camming surface FIG.9A), and a fixing cam (surface of 341/370 matching cam of 320/370 FIG.9A), wherein the movable cam is slidably disposed on the first rotating shaft or the second rotating shaft (as shown FIG.9A), the fixing cam is disposed on the carrier plate (shown e.g. Fig.9A), and the elastic member elastically abuts against both the carrier plate and the movable cam (as shown FIG.9A), enabling the movable cam to abut against the fixing cam (described e.g. paragraph [0089]); and 
one side of the movable cam facing the fixing cam is provided with a first protrusion (e.g. gear teeth Fig.9A), and one side of the fixing cam facing the movable cam is provided with a 

Regarding claim 11 KIM discloses:
A foldable terminal, comprising: 
a flexible screen (e.g. 50 FIG.1); 
a casing assembly (e.g. 100 FIG.1) comprising a first casing and a second casing (e.g. 110, 120 FIG.1), wherein the first casing and the second casing are respectively coupled with the flexible screen (shown FIG.1); and 
a foldable mechanism (e.g. 150, 300 FIG.5) comprising a carrier plate (e.g. 150, 330, 360 FIG.5), a first cover plate (e.g. 380 FIG.5), a second cover plate (e.g. 310 FIG.5), a first rotating arm (e.g. 370 FIG.5), and a second rotating arm (e.g. 320 FIG.5), wherein the first cover plate and the second cover plate are rotatably coupled with the carrier plate respectively (rotational movement shown/indicated FIG.16), wherein the first rotating arm has one end rotatably coupled with the carrier plate and the other end rotatably coupled with the first casing (e.g. via the gears and shafts, shown e.g. FIG.7), wherein the second rotating arm has one end rotatably coupled with the carrier plate and the other end rotatably coupled with the second casing (also shown e.g. FIG.7); 
wherein when the foldable terminal is switched between unfolded status and folded status, the first casing drives the first cover plate to rotate relative to the carrier plate (shown e.g. FIG.9C) and a part of the first casing is slidably extended out of or retracted into the first cover 
when the foldable terminal is in the folded status, an orthogonal projection of the first rotating arm on a reference plane and an orthogonal projection of the second rotating arm on the reference plane intersect (shown e.g. FIG.9C, FIG.31), wherein the reference plane is a geometric plane perpendicular to an axis of rotation of the first cover plate (e.g. upward facing 320/370 out/into the page of FIG.9C vs axis of rotation facing out/into the page of FIG.9C).

Regarding claim 12 KIM discloses:
the foldable terminal comprises a damping assembly coupled with the foldable mechanism (including 302 FIG.5), and the foldable mechanism further comprises a first rotating shaft (e.g. 341 FIG.6) rotatably coupled with the carrier plate (shown e.g. FIG.6), and a second rotating shaft (e.g. 342 FIG.6) rotatably coupled with the carrier plate (shown e.g. FIG.6), wherein the first rotating arm is coupled with the second rotating shaft, and the second rotating arm is coupled with the first rotating shaft (as shown e.g. FIG.7), wherein when the foldable terminal is switched between the unfolded status and the folded status, the damping assembly is able to change rotational damping of the casing assembly (e.g. 302 elastic holding described e.g. paragraph [0089]).

Regarding claim 13 KIM discloses:
the damping assembly comprises a spring (including 302 FIG.5) sleeved on the first rotating shaft (302 on 341 shown/indicated FIG.7), a movable cam (e.g. 321, 371 along camming 
one side of the movable cam facing the fixing cam is provided with a first protrusion (e.g. gear teeth Fig.9A), and one side of the fixing cam facing the movable cam is provided with a second protrusion (e.g. matching gear teeth FIG.9A), wherein when the foldable terminal is switched between unfolded status and folded status, the first protrusion slides along the second protrusion to change an extrusion pressure exerted on the movable cam by the spring (as shown/indicated FIG.9A).

Regarding claim 14 KIM discloses:
the carrier plate defines a receiving groove (grooves in 330, 360 fitting 320, 370 shown FIG.11, space for 300 in 150 FIG.13), wherein when the foldable terminal is in the folded status, the other end of the first rotating arm coupled with the first casing extends out from the receiving groove (e.g. above groove shown FIG.7), and the other end of the second rotating arm coupled with the second casing extends out from the receiving groove (e.g. above groove shown FIG.7), and when the foldable terminal is in the unfolded status, the first rotating arm and the second rotating arm are received in the receiving groove (inside groove shown FIG.9C).

Regarding claim 15 KIM discloses:


Regarding claim 16 KIM discloses:
the first casing comprises a first support plate (surface of 110 supporting 50 shown FIG.9C) and a first connecting plate (face of  110 attached to 380, FIG.15) secured to the first support plate (indicated via dotted lines FIG.15), wherein the first connecting plate is rotatably coupled with the first rotating arm (indicated via dotted lines FIG.15) and slidably coupled with the first cover plate (sliding upward shown/indicated FIG.16), the first connecting plate defines a first sliding groove (groove between 111 FIG.15), and the first cover plate is provided with a first guide rail (face of 380 with holes shown FIG.7), wherein the first guide rail is received and slidable in the first sliding groove (bottom of 110 sliding into/against 380 indicated FIG.15), and the first support plate is operable to drive the first cover plate to rotate relative to the carrier plate via the first connecting plate (as shown/indicated FIG.16); wherein 


Regarding claim 17 KIM discloses:
the first casing comprises a first support plate (surface of 110 supporting 50 shown FIG.9C) and a first connecting plate (face of 110 attached to 380, FIG.15) secured to the first support plate (indicated via dotted lines FIG.15), wherein the first connecting plate comprises a first body and a first lug (e.g. screws of 112 paragraph [0141]) integrally formed with the first body; and 
the second casing comprises a second support plate (surface of 120 supporting 50 shown FIG.9C) and a second connecting plate (120 & 320 mirror 110 & 380, FIG.15 paragraph [0142]) secured to the second support plate, wherein the second connecting plate comprises a second body and a second lug (screws of 112 paragraph [0141] mirrored in 120 & 310, FIG.15 paragraph [0142]) integrally formed with the second body, wherein when the foldable terminal is 

Regarding claim 18 KIM discloses:
when the foldable terminal is in the unfolded status, one side of the first body facing the flexible screen and one side of the second body facing the flexible screen are respectively flush with one side of the fixing plate facing the flexible screen (e.g. 50 flush along W1 FIG.9C); 
the first body defines a first countersink (e.g. section with 50 inside 110 FIG.18), wherein a part of the first support plate is received in the first countersink (e.g. section of 110 against 50 shown as part of 110 FIG.18) and one side of the first support plate facing the flexible screen is flush with one side of the first body facing the flexible screen (shown e.g. FIG.18); and 
the second body defines a second countersink, wherein a part of the second support plate is received in the second countersink, and one side of the second support plate facing the flexible screen is flush with one side of the second body facing the flexible screen (e.g. the features shown of 110 FIG.18 mirror the features of 120 described paragraph [0158]).

Regarding claim 19 KIM discloses:
the foldable mechanism further comprises a baffle (e.g. 301, 302 , 303, 341; 306, 307, 308, 342 FIG.6), wherein the baffle comprises a plate body (301, 302, 303, 306, 307, 308 FIG.6) and two pin shafts (e.g. 341, 342, FIG.7), wherein the plate body and the two pin shafts are integrally formed (plates being integrated with pins shown FIG.6), one of the two pin shafts passes through the carrier plate and the first cover plate (as indicated via dotted lines FIG.6), and the other of the two pin shafts passes through the carrier plate and the second cover plate (as 

Regarding claim 20 KIM discloses:
A foldable terminal, comprising: 
a casing assembly (e.g. 100 FIG.1); 
a display screen (e.g. 50 FIG.1) coupled with the casing assembly and comprising a non-display surface (e.g. surface of 50 facing toward 110 FIG.18); and 
a foldable mechanism (e.g. 150, 300 FIG.5) comprising a first rotating arm (e.g. 370 FIG.5), a second rotating arm (e.g. 320 FIG.5), a carrier plate (e.g. 150, 330, 360 FIG.5) and a fixing plate (e.g. top of 330/360 FIG.14, 15 FIG.19) secured to the carrier plate (via e.g. 151, 152 FIG.13), wherein the fixing plate defines two notches at two opposite side edges of the fixing plate (e.g. notch on far right side of 360 for 370 shown FIG.12, notch on near left side of 330 for 320 shown FIG.12, labeled 361/362 on 360 FIG.8, 331/332 on 330 FIG.8), and the first rotating arm, and the second rotating arm each have an end rotatably coupled to the casing assembly (via 330, 360 FIG.13), wherein when the foldable terminal is in unfolded status, the fixing plate abuts against the non-display surface of the display screen (as shown top FIG.9C), and when the foldable terminal is in folded status, the fixing plate and the display screen define a gap (W2 shown bottom FIG.9C), and the end of the first rotating arm and the end of the second rotating arm that are rotatably coupled to the casing assembly pass through the notches (e.g. bottom edge of 320 protruding into notch in top of 330 shown FIG.7 described paragraph [0110], bottom edge .

Response to Arguments
Applicant's arguments filed 2021-06-23 have been fully considered but they are not persuasive.
Regarding the arguments against the rejection of claim 1 with respect to the newly added limitations: the office action above points out where KIM discloses the limitations added in amendment.
While applicant argues against the limitations of claim 8 that were incorporated into claim 1, the amendment consists of more than simple incorporation, the sliding groove did not previously require that it be “at an end rotatably coupled to one end of the first rotating”, the rejection above now points out where KIM discloses sliding grooves and guide rails as they have been amended.

Regarding the arguments against the rejection of claim 11: 
Regarding the argument against the “switched between” limitation:
As noted in the rejection of record FIG.9C shows the limitations being argued. In <933> of FIG.9C 150 of the carrier plate is clearly shown outside of either 110 or 112, however when the housing is switched from <933> to <930> the edges of 150 are slid up into sections of 110 and 120.
Regarding the argument(s) against the “is in the folded status” limitation:


Applicant further argues: “As can be seen, it is clear that, in Kim, when the foldable display device is in the folded status, there is a gap between the first inner bracket gear 320 (equivalent to the second rotating arm of the subject application) and the second inner bracket gear 370 (equivalent to the first rotating arm of the subject application) and that the flat surfaces 
It is unclear precisely what applicant is arguing here. 
While not claimed, the existence of a gap is consistent with applicants own device, and so the existence of a gap in the device of KIM only serves to demonstrate that the disclosed device of KIM is consistent with the present device as it is currently claimed.
Next it must be noted that applicants quotation of paragraph [0119] is not a full quotation of paragraph [0119], and that the sentence following applicants quoted section states: “For example, the central area of the display 50 may be bent to have a U shape (or a water drop shape) in a state in which the first housing 110 and the second housing 120 are folded”.
And so while 320 and 370 may be disposed in parallel to one another (as they do when the display has a U shape), they may also be disposed angled to one another (as they do when the display has a water drop shape), and so their orthogonal projections intersect when in the water drop shape.
Finally it must be noted that the claim(s) specifically require that the reference plane be perpendicular to the axis of rotation, there is no requirement that the intersection be “on the axis of rotation”, and so whether the projections overlap on the axis of rotation of the second bracket housing is not relevant to the current claims of record.


Applicant argues: “However, in Kim, when the foldable display device is in the folded status, an end of the second inner bracket gear 370 coupled to the first housing 110 (equivalent to the first casing of the subject application) does not pass through the notch of the second center bracket 360, and an end of the first inner bracket gear 320 coupled to the second housing 120 (equivalent to the second casing of the subject application) does not pass through the notch of the first center bracket 330”
The rejection above provides additional language as to where the notch(s) as claimed are disclosed by the prior art. The notches are the portion of rails 361/362 331/332 that intersect the tops of 330, 360. As 320 and 370 follow the rails as they are rotated then in the folded state they are in the notches in the folded state, and so in rotating from e.g. <931> of FIG.9C to <933> of FIG.9C the ends of 320 attached to 110 passes through the top of 331/332, and the ends of 370 attached to 120 passes through the top of 361/362, as claimed.
As the arguments with respect to the remaining depend claims point to the arguments of their independent claims the arguments against the rejection(s) of the dependent claims are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841